652 S.E.2d 256 (2007)
AUSTIN
v.
CONTINENTAL GENERAL TIRE.
No. 73P01-2.
Supreme Court of North Carolina.
October 11, 2007.
Matthew D. Glidewell, Charlotte, for Continental General Tire.
Mona Lisa Wallace, Salisbury, Ed Pauley, Cathy Williams, Princeton, W.Va., for Wayne Austin.
The following order has been entered on the motion filed on the 25th day of September 2007 by Defendant for Temporary Stay:
"Motion for Stay Dissolved by order of the Court in conference this the 11th day of October 2007."
HUDSON and EDMUNDS, JJ., recused.